                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Allen Charron Williams, Jr.,     )              Case No. 4:18-cv-02599-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                          ORDER
                                 )
                                 )
Davis Philbeck,                  )
                                 )
                Defendant.       )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Thomas E. Rogers, III, for pre-trial proceedings and a Report

and Recommendation (“Report”). Defendant filed a motion to dismiss for failure to state

a claim on April 15, 2019. ECF No. 23. On the same day, this Court issued an Order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the

summary judgment/dismissal procedure and the possible consequences if he failed to

respond adequately.      ECF No. 25.       Despite the explanation of the summary

judgment/dismissal procedure and the possible consequences for failing to respond,

Plaintiff did not respond to the motion to dismiss. On July 22, 2019, the Magistrate Judge

issued a Report recommending that this case be dismissed pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute. ECF No. 29. The Magistrate Judge advised
Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Plaintiff did not file objections to the Report,

and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge.         This action is dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.1

       IT IS SO ORDERED.

       1
           Defendant’s motion to dismiss [23] is FOUND as MOOT.
                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
August 19, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
